Case 2:92-cr-81058-MFL ECF No. 957-8, PageID.1962 Filed 01/06/21 Page 1 of 4




January 5, 2021
The Honorable Matthew F. Leitman
United States District Judge
Federal Building and U.S. Courthouse
600 Church Street, Room 125
Flint, MI 48502


Dear Judge Leitman,

       First, I would like to say thank you for taking the time to read this letter and for
considering the release of Mr. Ronald Hunter. I guess I am aging myself because I was
one of Mr. Hunter’s teenage league football coaches. He was a talented youngster with
great potential, but unfortunately ended up on the wrong side. I watched him grow into a
young adult and tried my best to steer him straight. I have kept in touch with Mr. Hunter
over the years and continued to try and guide him. I must say he opened up
tremendously after a few years of incarceration. Today he is a man that I can say I am
proud of because he has accepted responsibility for his misconduct and has stayed out
of trouble while being inside. We have had great conversations and leaps of maturity
over the years. It amazes me sometimes how far he has come. He tells me that he
mentors the fellas that he is incarcerated with and that makes him feel good and useful.

       I am here to support Mr. Hunter should he be released. I can help him get to and
from any doctors appointments he has to ensure that his health will get stronger, offer
him employment with my lawn and snow removal company (Alexander’s Total Lawn
Care Service), provide financial help, and above all keep him on the right path. I thank
you for your time.


                     Regards,

                     Daryl Alexander
 Case 2:92-cr-81058-MFL ECF No. 957-8, PageID.1963 Filed 01/06/21 Page 2 of 4




January 2, 2021
The Honorable Matthew F. Leitman
United States District Judge
Federal Building and US Courthouse
600 Church Street, Room 125
Flint, MI 48502

Dear Judge Leitman,

         My name is Lawrence Johnson. I am writing on behalf of Mr. Ronald Hunter, whom I have
known and been friends with since childhood. When I learned that Mr. Hunter filed a motion that may
enable him to come home, I immediately wanted to help. I communicate with Mr. Hunter at least once a
month and have for over two decades. Over this time, I have been able to witness him change. He accepts
responsibility for his actions and shows great remorse. He has bettered himself inside through classes and
books and has become a mentor for others. He has definitely matured and has a whole new outlook on
life. The time has changed him, as it does all things and people.

         Had he remained the same person he was all those years ago, I probably would not have
continued the friendship and support. I myself have matured over the years as well. I’m in the real estate
investment industry where I own multi-family units in and around the Detroit area. I own and operate the
units; therefore, I will be able and willing to provide Mr. Hunter with employment with my company on
our maintenance team, and I am also willing to help him procure a trade, which can take him further with
the company.

       I have a vacant condo on Orleans St., outside of downtown Detroit where Mr. Hunter can stay. I
own the unit and have since 2015. Nobody is using it at this time. I will take care of the utilities and
expenses and provide a phone line for his Probation contact.

         In addition to offering a place to stay and a job, I can offer Mr. Hunter my full-throated support as
he reenters society. I will hold him accountable at work and with whatever the court requires him to do. I
am willing and able to support Mr. Hunter’s return in any way I can. I pledge to be a great friend and to
ensure that he is always in compliance with his release. I hope that this letter will shed some light on his
support.


Thank you for your time,


Lawrence Johnson
Metro Real Estate Holdings LLC
Case 2:92-cr-81058-MFL ECF No. 957-8, PageID.1964 Filed 01/06/21 Page 3 of 4




January 6, 2021
The Honorable Matthew F. Leitman
United States District Judge
Federal Building and US Courthouse
600 Church Street, Room 125
Flint, MI 48502

Dear Judge Leitman,

       I am writing this to support of the release of my friend Ronald Hunter.
Ronald and I go back a long way, growing up in the same neighborhood. We
have both been through ups and downs in our life and at this point looking
forward to more ups. I pray that Ronald will be released. I have all faith that he
will do good in society and try to right his wrongs. I know he is sorry for his past
and wishes he could change it. He has grown into a more thoughtful and caring
person. He has kept some friendships for long time because people saw the
change in him. His religious beliefs are strong, and he is determined to take the
right path.

       He will need employment and support should he be released, and I am
offering him both. I am the owner of a tow truck company called Hubble’s Towing
and Snow Removal and will be happy to put him to work with the team. I am
willing to help him financially to get set up and try to make things easier for him.
He has health issues that are also concerning. I understand that he must stay
compliant with his probation terms and I will be a part of ensuring he does.

      As a friend of his, I thank you for the consideration of his release. He has a
good support system with his friends and family, and he expresses a real feeling
of accepting responsibility for his actions and a promise to continue a path of
righteousness.


Respectfully,

Anthony Robinson
 Case 2:92-cr-81058-MFL ECF No. 957-8, PageID.1965 Filed 01/06/21 Page 4 of 4



                                                                                  January 2, 2021

The Honorable Matthew F. Leitman

United States District Judge

Federal Building and US Courthouse

600 Church Street, Room 125

Flint, MI 48502



Dear Judge Leitman:

I write to you on behalf of Mr. Ronald Hunter, whom I have known since he was in his late teens. I am a
bit older that Mr. Hunter and I saw him heading down the wrong path those decades ago. Speaking with
him over the many years he has been incarcerated, I have noticed a significant change in him. He has
matured, perhaps as we all do, and he accepts responsibility to all his wrong doings, and shows empathy
for the pain he has caused. Our conversations always hinge on the fact that back in the day I would try
to get him to change his behavior and how he now understands that I was only trying to help him. As an
old timer, he has become a mentor in prison and tells me that he echoes to the younger inmates the
same things that I was telling him years ago. He always thanks me and we share a laugh.

Since he has been away, he has continued to work on his relationship with his family and children, and
has stayed in touch with the friends that support him. I am willing to support Mr. Hunter in his return to
society. Things are different, and he will need that support. I can offer him employment in my Detroit
restaurant, financial assistance if he needs it, and continued guidance to the right path. I feel that he
listens to me now and retains all that I have shared.

His health is a concern and being able to take care of himself and follow health guidelines in prison
during this pandemic is partly what urges me to write this correspondence. He has my continued
support either way.

Sincerely,

Alvin Taylor

Mandees Grill
